Citation Nr: 9905398	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for bilateral ankle 
disabilities.

Entitlement to service connection for a disability of the 
left knee.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

REMAND

The veteran served on active duty from May 1990 to April 
1995.  This appeal stems from a June 1995 rating decision of 
the RO that denied, inter alia, service connection for the 
disabilities at issue.  On a VA Form 9, received in August 
1995, the veteran requested to have a hearing before a member 
of the Board of Veterans' Appeals (Board) at the RO.  
Although she was apparently scheduled for a hearing via 
videoconferencing in January 1999, she failed to report.  Her 
original request, however, for an actual Travel Board hearing 
has not been fulfilled.  Scheduling a videoconference hearing 
does not negate the request for a hearing before a member of 
the Board.  Therefore this remand is required to ensure that 
the VA has properly afforded the veteran due process.

The RO should schedule the veteran, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.704(a) (1998), for a 
hearing before a member of the Board at 
that office.

Thereafter, the case should be reviewed to insure that all 
due process matters have been satisfied and then returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 3 -


